DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 01/05/2021 is acknowledged. Because applicant did not provide any statement/reasons indicating traversal of the restriction requirement, the election has been treated as an election without traverse (MPEP §818.01). Applicant’s argument that applicant’s reply is complete is not found persuasive. Examiner notes that applicant’s response is incomplete because applicant did not make an election of species as set forth in the CTRS dated 11/04/2020. For purposes of compact prosecution and in view of applicant’s request for immediate examination, examiner will assume that applicant’s position is that the species are obvious variants. As such, examiner withdraws the species restriction requirement in the CTRS dated 11/04/2020. Accordingly, claim(s) 9-15 is/are withdrawn as being drawn to nonelected groups and claim(s) 1-8 is/are examined herein.
Specification
The disclosure is objected to because of the following informalities: 
In [0026-0027] of the specification, the instances of “printhead dice 117” should be changed to --printhead die 117--.
Appropriate correction is required.
Claim Objections
Claim(s) 7-8 is/are objected to because of the following informalities: 
Claim 7, “a distance selected from the group consisting of a distance of a partial length of one printhead die on the print bar, and a distance of a full length of one printhead die on the print bar” should be changed to --a distance selected from the group consisting of a distance of a partial length of one printhead die on the print bar[[,]] and a distance of a full length of one printhead die on the print bar--.
Claim 8, “a partial length of one printhead die comprises a length of half of a printhead die” should be changed to --the partial length comprises half of the length of the one printhead die-- as the partial length and the printhead die are already introduced in claim 7.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 20020079601).
Regarding claims 1 and 2, Russell teaches a method of printing a three-dimensional (3D) object (P0003) comprising: 
scanning a print bar in a first direction over a build platform of a 3D printer to deposit a liquid agent onto a layer of build powder (moving carriage 85 having a bar-like shape and comprising print head(s) 45 in the x+ slow axis direction over a build table 27 of a 3D printer to deposit liquid binder onto a layer on build powder 60: P0085, P0003, P0005, P0046, P0062, Figs. 1-2, and Fig(s). 4A-6); 
indexing the print bar in a second direction substantially orthogonal to the first direction (indexing print carriage 85 in the y+/- fast axis direction which is substantially orthogonal to the x+ slow axis direction: P0085 and Fig(s). 4A-6);
- slow axis direction opposite to the x+ slow axis direction to deposit binder onto the layer of build material: P0085 and Fig(s). 4A-6); and
wherein indexing comprises indexing the build platform in a direction substantially orthogonal to the first direction (during indexing of 85 for a new layer the build table 27 is indexed/moved in the z- direction substantially orthogonal to the first x+ slow axis direction: P0003, P0085, P0062, P0077, and F5-D). 

    PNG
    media_image1.png
    610
    690
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 20020079601) as applied to claim 1 above, and further in view of Ooba (US 20170021564).
Regarding claim 3, Russell does not teach that the sub-steps of indexing of the method are performed in the same order/scheme as set forth by applicant, but does teach using the same variable as the one used by applicant (i.e. indexing order/scheme) to generate the same predictable/desirable results (i.e. enable multi-pass printing, increase adjustability of the placement of the liquid agent on the powder layers, and enhance/expedite placement of the liquid agent on the powder layer based on the desired 2-D cross-sections desired to be printed: P0005-0006, P0042, P0085, and Fig. 6 of Russell as well as [0009], [0037], [0045-0050] of applicant’s PGPUB), generally suggesting the claimed method to a PHOSITA. 
Additionally, in the same field of endeavor, methods of printing three-dimensional (3D) objects, Ooba teaches a method for forming a 3D objet comprising: scanning a print head (1) in a first direction over a build platform of a 3D printer to deposit a liquid agent onto a layer of build powder (scanning 1 in a –X direction over a build platform 30 of a 3D printer to deposit binder onto a first layer of powder material); indexing the print head in a second direction substantially orthogonal to the first direction (indexing 1 in a +Y direction substantially orthogonal to the –X direction); scanning the print head back over the build platform in a third direction opposite the first direction to deposit additional liquid agent onto the layer of build powder (scanning 1 back over the build platform in a +X direction opposite to the -X direction to deposit additional binder onto the first layer of powder material), wherein indexing the print head comprises moving the print head from a first indexed position (annotated P1Y) to a second indexed position (annotated P2Y), the method further comprising: with the print head still in the second indexed position, scanning the print head in the first direction over the build platform to deposit a liquid agent onto a next layer of build powder (with 1 still in P2Y, scanning 1 in a returning motion along the –X direction to deposit binder onto a next powder layer); indexing the print head in a fourth direction 

    PNG
    media_image2.png
    489
    764
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Russell in view of Ooba by modifying the sub-steps of indexing in the same order/scheme as suggested by Ooba for the benefit(s) increasing/enhancing printing speed and/or enabling printing of the desired 2-D cross-sections with optimized speed. See MPEP §§ 2143 I C-D and G. In addition, since it has been held that the changes in the order/transposition of steps are obvious in the absence of new or unexpected results (See MPEP 2144.04 IV C), the proposed modification is deemed obvious.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 20020079601) as applied to claim 1 above, and further in view of Allaman (US 20080241404).
Regarding claim(s) 4 and 5, Russell further teaches forming the layer of build powder onto the build platform prior to scanning the print bar in the first direction and forming the next layer of build 
In the field of endeavor, methods of printing three-dimensional (3D) objects, Allaman teaches the technique of applying fusing energy to each powder layer after the deposition of liquid agent on each powder layer for the benefit(s) of enabling curing of the printed object and/or improving mechanical properties of the printed object.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Russell in view of Allaman by including a step of applying fusing energy to each layer after the dispensing of the liquid agent for the benefit(s) of enabling curing of the printed object and/or improving mechanical properties of the printed object. See MPEP §§ 2143 I C-D and G. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 20020079601) as applied to claim 1 above, and further in view of Ooba (US 20170021564) and Kritchman (US 20100033521).
 Regarding claim 6, Russell does not teach that the sub-steps of indexing of the method are performed in the same order/scheme as set forth by applicant, but does teach using the same variable as the one used by applicant (i.e. indexing order/scheme) to generate the same predictable/desirable results (i.e. enable multi-pass printing, increase adjustability of the placement of the liquid agent on the powder layers, and enhance/expedite placement of the liquid agent on the powder layer based on the desired 2-D cross-sections desired to be printed: See P0005-0006, P0042, P0085, and Fig. 6 of Russell as well as [0009], [0037], [0045-0050] of applicant’s PGPUB), generally suggesting the claimed method to a PHOSITA. 
In the same field of endeavor, methods of printing three-dimensional (3D) objects, Ooba teaches a method for forming a 3D objet comprising: scanning a print head (1) in a first direction over a build platform of a 3D printer to deposit a liquid agent onto a layer of build powder (scanning 1 in a –X 

    PNG
    media_image2.png
    489
    764
    media_image2.png
    Greyscale

	Ooba differs from the claimed invention in that Ooba suggests starting binder deposition for the next layer directly from the second indexed position towards the first index position without indexing whereas the claimed invention requires indexing the print bar from the second index position to the first index position before starting binder deposition for the next layer again from the first indexed position towards the second index position. However, a person having ordinary skill in the art would have recognized/predicted that the modification of changing the printing motion from a forward-returning motion between layers to a forward-indexing-forward motion is an obvious change as it produces the predictable result of printing along the same path.  

    PNG
    media_image3.png
    488
    764
    media_image3.png
    Greyscale

Additionally, in the same field of endeavor, methods of printing three-dimensional (3D) objects, Kritchman teaches/suggests to a PHOSITA to select a scanning-indexing scheme/plan defining “starting position of the printing head along the indexing direction for each pass and the starting position and end position of the printing head in the scanning direction” and that “random scattering allows random selection of the start position of the printing head in the indexing direction between upper and lower 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Russell in view of Ooba and Kritchman by modifying the sub-steps of indexing in the same order/scheme as suggested by modified Ooba for the benefit(s) of printing the desired 2-D cross-sections with optimized speed and quality and/or increasing printing speed by printing along the same path using the same forward motion onto successive powder layers. See MPEP §§ 2143 I C-D and G. In addition, since it has been held that the changes in the order/transposition of steps are obvious in the absence of new or unexpected results (See MPEP § 2144.04 IV C), the proposed modification is deemed obvious.
 Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 20020079601) as applied to claim 1 above, alone or further in view of Shi (US 20150079214 – of record).
Regarding claim 7, Russell further suggests wherein indexing the print bar comprises moving the print bar a distance of a partial length of one print head die on the print bar (moving 85 a distance X0 which is equivalent to a partial length of one cartridge 45f on 85) for the benefit(s) of enabling a shingling technique and/or compensation of printing due to faulty nozzle(s) in the print head die (P0087-0088 and Figs. 7-8). 
If applicant believes that the teachings/suggestions of Russel about the indexing distance are not clearly envisaged, then, in the same field of endeavor, methods of printings three-dimensional (3D) objects, Shi suggests to move a print bar a partial length of one print-head die (inkjet head structure 501) on the print bar for the benefit(s) of allowing compensation/repairing of printing due to clogged/damaged nozzles in the print-head die (P0067, P0076, and Fig. 8D; wherein Fig. 8D illustrates movement/indexing of 501 along X5 only a partial length of 501). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Russell in view of Shi by moving the print bar a . 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 20020079601) in view of Shi (US 20150079214 – of record) as applied to claim 7 above, and further in view of  Kritchman (US 20100033521) or Woolfe (US 20150022604). 
Regarding claim 8, while Shi further discloses that the positioning of inkjet head structure 501 is varied according to the practical requirements (P0076), the combination is silent about a specific dimension for the partial length and the illustrated partial lengths appear to be less than half the length of the print head die. 
 In the field of endeavor, methods of printing three-dimensional (3D) objects, Kritchman suggests to adjust the indexing distance of a print head die (130) with respect to its length based on the desired/needed amount of overlapping such as its full length yielding no overlapping, less than half of its length yielding low overlapping, and at least half its length yielding high overlapping (P0019, P0031, P0038, and annotated figures below).



    PNG
    media_image4.png
    609
    702
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    512
    724
    media_image5.png
    Greyscale



In an analogous art, 2-D multi-pass ink-jet printing, Woolfe teaches to adjust indexing distance of a print bar for the benefit(s) of optimizing printing quality and printing speed (P0012, P0098, P0124, and P0186).

Conclusion
Additional prior art made of record but not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Baumann (US 20070238056) discloses/suggest the technique of applying fusing energy to printed agent-powder layers/objects (Fig(s). 1 and accompanying text including P0018). 
Russell (US 6007318) discloses/suggest indexing/moving a print bar a distance of a partial length of one print-head die on the print bar (Fig. 10 and accompanying text) or a distance of a full length of one print-head die on a print bar (Fig. 7 and accompanying text). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743